Citation Nr: 1543550	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  14-11 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement or payment of unauthorized medical expenses incurred during a hospitalization at St. Vincent's Medical Center from August 8, 2013, to August 9, 2013.  


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.  This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2013 decision by the Department of Veteran Affairs (VA) North Florida/South Georgia Veterans Health System in Gainesville, Florida.  

The Veteran was afforded an opportunity to present testimony at a hearing before the Board; however, he failed to appear.  He has not presented information sufficient to establish good cause for not attending the hearing, nor has he requested that the hearing be rescheduled.  As such, his Board hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015). 

The Veteran's temporary paper claims file and electronic folders in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issue on appeal.  The Virtual VA electronic folder does not contain any documents.  The VBMS electronic folder includes a copy of a letter notifying the Veteran of his scheduled Board hearing.  


FINDINGS OF FACT

1.  The Veteran received unauthorized medical care at St. Vincent's Medical Center from August 8, 2013, to August 9, 2013.  

2.  The Veteran is ineligible for reimbursement under 38 U.S.C.A. § 1728.

3.  The Veteran had Medicare Part A and B insurance effective April 1, 2013.


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical expenses incurred during a hospitalization from August 8, 2013, to August 9, 2013, are not been met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1000-17 .1002 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board has considered the applicability of the VA's duties to notify and assist as set forth in the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2014)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015).  However, those provisions have no bearing where, as here, the facts undisputably show that the Veteran's claim for reimbursement of payment of medical expenses is barred by applicable statutory and regulatory provisions.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also VAOPGCPREC 5-2004.

II.  Merits of the Claim

The Veteran is seeking reimbursement or payment of the costs associated with a hospitalization at St. Vincent's Medical Center from August 8, 2013, to August 9, 2013.  

An August 7, 2013 VA telephone record indicates that the Veteran telephoned VA and reported that he had a bad cough and that he his tongue was swollen.  He denied shortness of breath.  He stated that he was seen by an outside clinic that day and was diagnosed with an allergic reaction to Lisinopril.  He was instructed that if the swelling did not improve after taking Benadryl, he should go to the nearest emergency room.  He was also instructed that if his throat or tongue began to close his airway, he should call 911.  On August 8, 2013, he telephoned VA and reported that the tongue swelling went down for a little while after taking Benadryl, but then reoccurred.  The nurse had difficulty understanding the Veteran and instructed him to go to the nearest emergency room for evaluation.  

Private treatment records from St. Vincent's Medical Center indicate that the Veteran was admitted on August 8, 2013, with ACE inhibitor-induced angioedema.  He was given medication, which significantly reduced his tongue swelling.  The following morning, after showing much improvement, he was discharged home.  

In determining whether the Veteran is entitled to reimbursement for the private medical care he received on August 8, 2013 and August 9, 2013, the Board must make an initial, factual determination as to whether such care was previously authorized by VA.  See 38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.54 (2015); see also Similes v. Brown, 5 Vet. App. 555 (1994).  The advice of a doctor or a nurse to go to a non-VA facility is not the type of authorization contemplated by VA regulation.  Rather, specific formalities must be complied with.  See Smith v. Derwinski, 2 Vet. App. 378, 378-379 (1992).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.  Here, the evidence does not show that the Veteran received prior authorization or made an application to VA within 72 hours after the hour of admission on August 8, 2013.  Based on the foregoing, the Board finds that the private medical services received on August 8, 2013, and August 9, 2013, were not authorized.  Accordingly, the Board must now consider whether the Veteran is otherwise entitled to payment or reimbursement for those services.

Congress has authorized the reimbursement for payment for unauthorized emergency medical treatment of veterans, under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Here, because there is no dispute that the treatment in question was rendered for nonservice-connected disability, the Veteran is not eligible for payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility for a service-connected disability under 38 U.S.C.A. § 1728(a).  The record does not indicate that the Veteran has any service-connected disabilities, is participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31, had a total disability permanent in nature resulting from service-connected disabilities, or that a nonservice-connected disorder is associated with and aggravating any service-connected disabilities.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120(a). Consequently, the only possible route to entitlement to unreimbursed medical expenses in this case stems from 38 U.S.C.A. § 1725.

Under 38 U.S.C.A. § 1725 and implementing regulations, VA will pay or reimburse the reasonable value of emergency treatment furnished for a nonservice-connected condition in a non-VA facility where the veteran is an active VA healthcare participant (meaning enrolled in the annual patient enrollment system and in receipt of VA hospital, nursing home, or domiciliary care under such system within the preceding 24 months); and is personally liable for such emergency treatment (essentially meaning financially liable and not eligible for reimbursement under 38 U.S.C.A. § 1728).  38 U.S.C.A. § 1725(a), (b); 38 C.F.R. § 17.1002.

To be considered "personally liable" and eligible for payment or reimbursement under 38 U.S.C.A. § 1725, the Veteran cannot have coverage under a health-plan contract for payment or reimbursement for the emergency treatment.  See 38 U.S.C.A. § 1725(b)(3); 38 C.F.R. § 17.1002(f). 

Of particular relevance to the instant case, the term "health-plan contract" specifically includes an insurance program described in section 1811 of the Social Security Act (42 U.S.C. §§ 1395c, 1395j), which refers to the Medicare program (Part A and B) administered by the Social Security Administration.  38 U.S.C.A. § 1725(f)(2); 38 C.F.R. § 17.1001(a)(2).

Here, the evidence shows that the Veteran had Medicare Part A and B coverage effective April 1, 2013.  Because 38 C.F.R. § 17.1002(f) specifically requires that the claimant have no coverage under a health-plan contract for payment, in whole or in part, for the emergency treatment, it follows that the Veteran is not entitled to reimbursement for such treatment in this instance.

Although the Board is sympathetic to the Veteran's claim that he was informed that his care would be covered, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is bound by the applicable law and regulations and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503 , 7104(c) (West 2014).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  Accordingly, the Board has no discretion but to deny the Veteran's claim as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to reimbursement or payment of private medical expenses incurred during a hospitalization from August 8, 2013, to August 9, 2013, is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


